Exhibit 10.3

TENNECO INC. 2006 LONG-TERM INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

(Employees — 7 Year Term)

THIS AWARD AGREEMENT (the “Agreement”) is made and entered into as of the
             day of             , 20             by and between Tenneco Inc., a
Delaware corporation (the “Company”), and XXXX (the “Participant”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company has adopted the Tenneco Inc. 2006
Long-Term Incentive Plan (as the same may be amended from time to time in
accordance with its terms, the “Plan”) (capitalized terms used and not otherwise
defined herein shall have the meanings given thereto in the Plan, a copy of
which is attached hereto and incorporated by reference herein); and

WHEREAS, pursuant to the authority vested in it under the Plan, the
Compensation/Nominating/Governance Committee of the Board of Directors of the
Company (the “Committee”) has approved the granting of the Award hereinafter
described to the Participant.

NOW, THEREFORE, the Company and the Participant hereby agree as follows:

1. Award of Option. The Company hereby grants the Participant an option (the
“Option”), which shall be an NQO (a non-qualified stock option), to purchase XXX
shares (the “Option Shares”) of Common Stock of the Company at the Exercise
Price of $             per share, subject to adjustment in accordance with the
Plan, on the terms and subject to the conditions set forth herein and in the
Plan (the “Award Date” for the Option shall be the date of this Agreement).

2. Term of Option. Except in the event of the earlier lapse or termination of
the Option in accordance with this Agreement or the Plan, as to all Option
Shares for which the Option has not theretofore been exercised, the Option shall
be in effect during the period commencing on the Award Date and until 3:00 p.m.,
Lake Forest, Illinois, time on the day that immediately precedes the seventh
anniversary of the date of the Award Date; provided however, that the
Participant's right to exercise the Option and purchase the Option Shares shall
be subject to the conditions set forth in this Agreement.

3. Conditions of Exercise.

(a) The Option shall vest, and the Option Shares shall become available for
purchase as to all such Option Shares for which the Option has not theretofore
been exercised, after the anniversary dates indicated below:

 

Anniversary Of

Award Date

       

Fraction of Total Option Shares

Available for Purchase

1st      1/3 2nd      2/3 3rd      All

(b) Other Limitations and Provisions.

(i) Notwithstanding the foregoing, all Option Shares for which the Option has
not theretofore been exercised shall become available for purchase if the
participant’s employment with the Company and its Subsidiaries terminates by
(A) Retirement, (B) Total Disability of the Participant, or (C) death of the
Participant while employed by the Company or one of its Subsidiaries; provided
however, the Committee may allow the Participant to exercise the Option at any
time, in the Committee’s sole discretion. For purposes hereof, the term
“Retirement” means termination of employment after the Participant has
(i) attained age 65 or (ii) attained age 55 and completed 10 years of service
with the Company and its Subsidiaries and the term “Total Disability” means
permanent and total disability as determined under the rules and guidelines
established by the Company in order to qualify for long-term disability coverage
under the Company’s long-term disability plan in effect at the time of such
determination.

(ii) At any time the Option is in effect and Option Shares are available for
purchase thereunder, the Option may be exercised in whole or in part.



--------------------------------------------------------------------------------

4. Manner of Exercise. Each Option shall be exercisable in whole or in part, and
any such exercise shall be deemed to have occurred on the latest of (i) the date
of exercise designated in the written notice referred to in subparagraph
(a) below, (ii) if the date so designated is not a business day, the first
business day following such date, or (iii) the earliest business day by which
the Company has received all of the following:

(a) Written notice, in such form as the Company may require, designating, among
other things, the date of exercise and the number of Option Shares to be
purchased.

(b) Payment of the aggregate Exercise Price for the Option Shares to be
purchased with respect to such exercise by delivery of:

 

  (i) cash, a personal check or bank draft; or

 

  (ii) at the option of the Participant, shares of Common Stock having a Fair
Market Value on the date of exercise equal to such aggregate Exercise Price;
provided however, that the shares that are tendered must have been held by the
Participant for at least six (6) months prior to their tender to satisfy the
Exercise Price or must have been purchased on the open market; or

 

  (iii) a combination of the methods described in clauses (i) and (ii) above; or

 

  (iv) payment pursuant to any arrangement that the Company maintains to enable
the Participant to elect to pay the Exercise Price upon the exercise of the
Option by irrevocably authorizing a third party to sell shares of Common Stock
(or a sufficient portion of the shares of Common Stock) acquired upon exercise
of the Option and remit to the Company a sufficient portion of the sale proceeds
to pay the entire Exercise Price and any tax withholding resulting from such
exercise; or

 

  (v) such other form of payment as the Committee shall authorize on or before
the exercise date.

(c) Any other documentation that the Company may reasonably require.

5. Delivery by the Company. As promptly as practicable after receipt of all
items described in Paragraph 4, the Company shall deliver to the Participant
certificates issued in Participant’s name for the number of shares of Common
Stock purchased by the Participant (and not sold or withheld as contemplated by
Paragraph 4) upon exercise of all or any applicable portion of the Option.

6. Lapse of Options. Unless otherwise determined by the Committee in its sole
discretion, the Option shall lapse at (and shall not be exercisable after) the
time specified below:

(a) If the Participant’s employment with the Company and its Subsidiaries
terminates by (A) Retirement, (B) Total Disability of the Participant, or
(C) death of the Participant while employed by the Company or one of its
Subsidiaries, the Option shall lapse at 3:00 p.m. Lake Forest, Illinois, time on
the third anniversary of the date of such termination of employment (subject to
earlier termination pursuant to Paragraph 2 hereof or as otherwise provided in
the Plan); and

(b) If the Participant’s employment with the Company and its Subsidiaries
terminates for any reason not specified in Paragraph 6(a), or if the
Participant’s employing Tenneco Company ceases to be a Tenneco Company, the
Option shall lapse immediately upon such termination or cessation unless the
Committee determines otherwise.

7. Adjustments. The Option granted hereby, the number and kind of shares subject
to the Option and the purchase price per share shall be subject to adjustments
by the Committee in accordance with Section 5.2(f) of the Plan.

8. Taxes. All distributions under the Plan, including any distribution in
respect of this Option, are subject to withholding of all applicable taxes, and
the delivery of any shares or other benefits under the Plan or this Option is
conditioned on satisfaction of the applicable tax withholding obligations. Such
withholding obligations may be satisfied, at the Participant’s option,
(a) through cash payment by the Participant, (b) through the surrender of shares
of Common Stock which the Participant already owns, or (c) through the surrender
of shares of Common Stock to which the Participant is otherwise entitled under
the Plan; provided, however, that such



--------------------------------------------------------------------------------

shares of Common Stock under this paragraph (c) may be used to satisfy not more
than the Company’s minimum statutory withholding obligation (based on minimum
statutory withholding rates for Federal and state tax purposes, including
without limitation payroll taxes, that are applicable to such supplemental
taxable income). A Participant who exercises pursuant to a “cashless exercise”
or similar transaction will be deeemed to have selected option (a) above; any
other Participant will be deemed to have selected option (c) above, unless the
Participant otherwise notifies the Company in advance.

9. Rights as Stockholder. The Participant shall have no rights as a stockholder
with respect to any shares of Common Stock subject to the Option until and
unless the Participant becomes the stockholder of record of such shares. Except
as provided in Paragraph 7, no adjustment shall be made for dividends or other
rights for which the record date is prior to the date on which the Participant
becomes such shareholder of record.

10. Employment. Neither the granting of the Option or any term or provision of
this Agreement shall constitute or be evidence of any understanding, expressed
or implied, on the part of the Company or any of its Subsidiaries to employ the
Participant for any period of time.

11. Nontransferability. During the Participant’s lifetime, except as described
in the following paragraph, the Options shall not be transferable (voluntarily
or involuntarily) and are exercisable only by the Participant or, during his
disability, by his legal representative. The Options shall pass, upon death, to
the beneficiary designated by the Participant on a form provided by, and filed
prior to death with, the Company. If no designation is made or if the designated
beneficiary does not survive the Participant's death, the Option shall pass by
will or the laws of descent and distribution. Following the Participant’s death,
the Option, if exercisable in accordance with this Agreement, may be exercised
by the person to whom such option or right passes according to the foregoing or
by such person’s estate, heirs or devisees.

Notwithstanding anything herein to the contrary, during the Participant’s
lifetime, the Participant may transfer the Options to a Family Member provided
that the transfer is not for value. For purposes of this Agreement, “Family
Member” shall mean (a) any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, of the Participant, (b) any person sharing the
Participant’s household (other than a tenant or employee), (c) a trust in which
any of the persons described in clause (a) and/or clause (b) have more than
fifty percent of the beneficial interest, (d) a foundation in which the
Participant or any of the persons described in clause (a) and/or clause
(b) control the management of assets, and (e) any other entity in which the
Participant or any of the persons described in clause (a) and/or clause (b) own
more than fifty percent of the voting interests.

12. Amendment. This Agreement may be amended, without the consent of the
Participant, as follows:

(a) The Agreement may be cancelled or amended by the Committee at any time if
the Committee determines that cancellation or amendment is necessary or
advisable because of any change or clarification after the Award Date of any
applicable law or governmental regulation, including any applicable federal or
state securities law; and

(b) Subject to any required approval by Company stockholders, the Committee may
amend or cancel this Agreement at any time for reasons other than those stated
in subparagraph (a) above; provided, that no amendment or cancellation may, in
the absence of written consent to the change by the Participant (or, if the
Participant is not then living, the affected beneficiary), adversely affect the
rights of the Participant or any beneficiary under this Award prior to the date
such amendment is adopted by the Board (it being understood that adjustments
pursuant to Section 5.2(f) of the Plan shall not be subject to the foregoing
limitations).

13. Miscellaneous.

(a) Headings. The headings in this Agreement are inserted for convenience only
and shall have no significance in the interpretation of this Agreement.

(b) Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the transactions contemplated hereunder and supersedes
any prior arrangements or understandings with respect thereto, written or oral.
No agreements or representations, oral or otherwise expressed or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement (including the Plan).

(c) Successors. The terms and conditions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representative and successors.



--------------------------------------------------------------------------------

(d) Governing Documents and Law. In the event of any inconsistency between the
terms of this Agreement and the Plan, the terms of the Plan shall control. The
validity, construction and effect of this Agreement, and any actions taken or
relating to this Agreement, shall be determined in accordance with the laws of
the State of Illinois and applicable federal law.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date and year first above written.

 

ATTEST:      ACCEPTED:      TENNECO INC.        LOGO [g284343g37a14.jpg]
Type or Print Legal Name (Date)     
Senior Vice President Global Human Resources        LOGO [g284343g02f27.jpg]
Signature      SR VP / General Counsel & Corporate Secy.        Social Security
Number or National ID             Street Address            
City/State/Zip/Country     